

116 HR 4536 IH: Bot Disclosure and Accountability Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4536IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Ms. Slotkin (for herself, Ms. Spanberger, Ms. Sherrill, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo protect the right of the American public under the First Amendment to the Constitution of the
			 United States to receive news and information from disparate sources by
			 regulating the use of automated software programs intended to impersonate
			 or replicate human activity on social media.
	
 1.Short titleThis Act may be cited as the Bot Disclosure and Accountability Act of 2019. 2.Sense of CongressIt is the sense of Congress that the United States Government has a compelling interest in—
 (1)mitigating the deceptiveness of social media bots, which impersonate human activity online, through public disclosure requirements that impose a minimal burden on rights protected under the First Amendment to the Constitution of the United States; and
 (2)mitigating the effectiveness of efforts by foreign entities to influence United States elections through the use of social media bots to spread misinformation and propaganda.
			3.Public disclosure of software programs intended to impersonate or replicate human activity
			(a)Definitions
 (1)In generalIn this section— (A)the term automated software program or process intended to impersonate or replicate human activity online has the meaning given the term by the Commission by regulation under paragraph (2);
 (B)the term Commission means the Federal Trade Commission; (C)the term social media provider means any person that owns or operates a social media website; and
 (D)the term social media website means any tool, website, application, or other media that connects users on the internet for the purpose of engaging in dialogue, sharing information, collaborating, and interacting.
 (2)Definition by regulationNot later than 1 year after the date of enactment of this Act, the Commission shall promulgate regulations under section 553 of title 5, United States Code, to define the term automated software program or process intended to impersonate or replicate human activity online broadly enough so that the definition is not limited to current technology.
 (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Commission shall promulgate regulations under section 553 of title 5, United States Code, to require a social media provider to establish and implement policies and procedures to require a user of a social media website owned or operated by the social media provider to publicly disclose the use of any automated software program or process intended to impersonate or replicate human activity online on the social media website.
 (c)RequirementsIn promulgating regulations under subsection (b), the Commission shall require a social media provider to establish and implement, for each social media website owned or operated by the social media provider—
 (1)a policy that requires any user of the social media website that employs an automated software program or process intended to impersonate or replicate human activity online on the social media website to provide clear and conspicuous notice of the automated program in clear and plain language to any other person or user of the social media website who may be exposed to activities conducted by the automated program;
 (2)a process that allows a user of the social media website to provide clear and conspicuous notice to any other person or user as required under paragraph (1);
 (3)a process to identify, assess, and verify whether the activity of any user of the social media website is conducted by an automated software program or process intended to impersonate or replicate human activity online;
 (4)a process by which the social media provider will take reasonable preventative and corrective action to mitigate efforts by a user to use an automated software program or process intended to impersonate or replicate human activity online without disclosure as required under paragraph (1), which may include suspension or any other action authorized by the Commission;
 (5)a process by which the social media provider will remove posts, images, or any other online activity of a user or profile making use of an automated software program or process intended to impersonate or replicate human activity online that is not in compliance with the policy under paragraph (1); and
 (6)a process that allows a human user of the social media website the opportunity to demonstrate that the online activity of the user is in compliance with the policy required under paragraph (1) prior to, or immediately following, any mitigation activity described in paragraph (4) or (5).
 (d)Rule of constructionNothing in this section shall be construed to require any social media provider to permit an automated software program or process intended to impersonate or replicate human activity online on a social media website owned or operated by the social media provider.
			(e)Enforcement
 (1)Unfair or deceptive acts or practicesA violation of a regulation promulgated under subsection (b) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(2)Powers of Commission
 (A)In generalExcept as provided in subparagraph (C), the Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.
 (B)Privileges and immunitiesExcept as provided in subparagraph (C), any person who violates subsection (b) shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (C)Common carriers and nonprofit organizationsNotwithstanding section 4, 5(a)(2), or 6 of the Federal Trade Commission Act (15 U.S.C. 44, 45(a)(2), 46) or any jurisdictional limitation of the Commission, the Commission shall also enforce this section, in the same manner provided in subparagraphs (A) and (B) of this paragraph, with respect to—
 (i)common carriers subject to the Communications Act of 1934 (47 U.S.C. 151 et seq.) and Acts amendatory thereof and supplementary thereto; and
 (ii)organizations not organized to carry on business for their own profit or that of their members. (D)Authority preservedNothing in this section shall be construed to limit the authority of the Commission under any other provision of law.
					